DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/12/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach  deriving a first set of luminous parameters from a first detected position of a luminous- representation formed by the scattered beam from the object, wherein the first set of luminous parameters correspond to a ratio of (A-B) and (A+B) with respect to the first detected position of the luminous representation, wherein A is instantaneous power of the scattered beam detected by one half of an array detector arranged to render the luminous representation based on the scattered beam, and B is instantaneous power of the scattered beam detected by the other half of the array detector when taken in combination with all the limitations of the independent claim.  Furthermore, the prior art does not teach focusing the illumination beam upon the object by triggering movement of the object along an optical axis in a direction, the direction being based on a numerical representation of the first set of luminous parameters; monitoring an intensity difference between adjacent pixels of an image formed at an array-detector based on projection of a subsequent-scatter beam that corresponds to illumination of the object using a diffused beam; and further adjusting the focusing by adjusting a focal length of the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
September 15, 2021